Title: From Thomas Jefferson to Patrick Magruder, 29 October 1807
From: Jefferson, Thomas
To: Magruder, Patrick


                        
                            Sir
                            
                            Washington Oct. 29. 07.
                        
                        I discover that in my message to Congress of the 27th inst. there is a verbal error in the copy sent to the
                            House of Representatives in calling the Circuit court of Virginia by the name of the district court, which I pray you,
                            according to usage, to permit mr Coles, my Secretary, to correct for me, by erasing the word ‘district,’ & inserting
                            ‘Circuit.’ I salute you with great respect & esteem.
                        
                            Th: Jefferson
                            
                        
                    